Citation Nr: 1211197	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-13 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a waiver of indebtedness in the calculated amount of $167, 595.78, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1963 to August 1965 and from January 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the VA Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Manila, Republic of the Philippines.

The Veteran testified before a Veterans Law Judge in August 2010, and a transcript of this hearing is of record.  This Veterans Law Judge has since retired, but in February 2011, the Veteran waived his right to a new hearing.


FINDINGS OF FACT

1.  A valid felony warrant for the Veteran was in effect from June 1997 to January 2007, issued by the Hall County Sheriff's Office in Gainsville, Georgia.  This warrant was issued because the Veteran failed to comply with the terms of his probation by paying restitution.  

2.  The Veteran paid restitution in January 2007, and the warrant was recalled.  

3.  VA terminated the Veteran's VA compensation benefits from December 2001 to January 2007 under VA regulations that provide that compensation is not payable on behalf of a veteran for any period during which he is a fugitive felon, which includes violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  This created indebtedness in the amount of $167, 595. 78.

4.  The Veteran is not shown to have willfully committed fraud, misrepresentation, or an act of bad faith in the creation of the overpayment in question, but is found to be at fault in the creation of the debt by failing to comply with the terms of his probation as required.
5.  A waiver of repayment of this debt would result in unfair enrichment to the Veteran; however, recovery of this overpayment would subject him to undue hardship and the excessive amount of indebtedness is disproportionate to the Veteran's fault. 

6.  VA is also at fault in the creation of the debt.  

7.  Denial of the waiver request would defeat the purpose of the award of VA disability compensation benefits.


CONCLUSION OF LAW

Recovery of indebtedness created by the overpayment of service connected compensation benefits in the amount of $167, 595. 78 would be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Waiver of Indebtedness

As a preliminary matter, provisions regarding notification and evidentiary development assistance requirements established by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002). 

Notwithstanding the fact that these notice and development provisions are not controlling in this matter, the Board has reviewed the case and determined that the appellant has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the debt in question, to include written argument and personal testimony.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2010).  To establish improper creation of an overpayment, i.e. an invalid debt, evidence must show that the appellant was legally entitled to the VA compensation benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits. 

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award or receipt of benefits.  Furthermore, neither the appellant's actions nor his failure to act may have contributed to the erroneous payment of benefits.  See 38 U.S.C.A. § 5112(b); Jordan v. Brown, 10 Vet. App. 171 (1997); 38 C.F.R. § 3.500(b)(2) .

VA regulations provide that compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of: 

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or 

(ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law. 

The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2011); 38 U.S.C.A. § 5313B(a) (West 2002). 

Here, the Veteran has been in receipt of VA benefits since May 2001, with a 100 percent disability rating in effect from November 2001.  The Veteran has also been receiving special monthly compensation based on the need for aid and attendance from January 2004.  The record reflects that the Veteran is severely disabled.  He receives total disability ratings for both posttraumatic stress disorder and atherosclerotic heart disease, as well as 60 percent disability ratings for anterior ischemic optic neuropathy and peripheral arterial occlusive disease of the bilateral lower extremities.  He is also service connected for diabetes mellitus and peripheral neuropathy of the upper and lower extremities.  It appears that the Veteran is wheel chair bound, has difficulty feeding himself, and has extremely poor vision.  

In late 2006, it appears that VA first became aware that the Veteran had an outstanding felony warrant issued in June 1997 by the Hall County Sheriff's Office based on the Veteran's failure to comply with the terms of his probation by paying restitution.  In November 2006, the Manila RO informed the Veteran that his benefits would be terminated due to his felony fugitive status.

The Veteran paid restitution in January 2007 and the Hall County Sheriff's Office recalled the warrant.  The Veteran's benefits were reinstated, but the RO determined that an overpayment in the amount of $167, 595.78 had been created between December 2001 and January 2007 because the Veteran had received compensation benefits while in felony fugitive status.  In February 2008, the Manila RO Committee on Waivers and Compromises denied the Veteran a waiver of this indebtedness, which the Veteran has appealed.

On appeal, the Veteran has challenged the validity of the debt, arguing that he was convicted of a misdemeanor, not a felony, and that he does not meet the criteria of a felony fugitive.  He has also argued that he was unaware he owed restitution, that he paid the restitution promptly when he became aware of the obligation, and that paying the indebtedness will create an undue hardship.  Finally, he has argued that it is unfair that a state matter that is now resolved has so profoundly affected his federal disability benefits.  

The United States Court of Appeals for Veterans Claims (CAVC) has held that when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2011), VAOPGCPREC 6-98 (Apr. 24, 1998).

The Court has recently held that to be found a fugitive felon on the basis of violating a condition of probation under 38 U.S.C.A. § 5313B(b)(1)(B) (West 2010) an adjudication of guilt is not required, and actual knowledge that a warrant had been issued is irrelevant and not part of the statutory requirement.  Montford v. Shinseki, No. 09-1759 (U.S. Vet. App. Jun. 21, 2011).  Regardless of the impact of Montford on whether the Veteran can be considered a fugitive felon, his knowledge of the warrant could have an impact on the equities of the application for waiver of indebtedness, and the validity of the debt must still be addressed. 

The record, as it stands now, is not clear as to whether the probation or parole was imposed for commission of a felony under Federal or State law.  38 U.S.C.A.  § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2011).  Information received from the VA Office of the Inspector General lists the Veteran's offense as obstruction of justice; however, the Veteran has claimed that he was convicted of misdemeanor theft by taking, which, under Georgia law, can be either a felony or a misdemeanor, depending on the amount stolen.  

While the Veteran has not provided any court records that could confirm the nature of the charges against him, he has argued that he was able to leave the United States to move to the Republic of the Philippines without any difficulty passing through security or customs.  In order to determine if the Veteran's debt is valid, more information is needed to clarify whether the crime the Veteran was convicted of was a felony or "high misdemeanor" which would make the Veteran a "fugitive felon" under VA regulations.  However, the Board finds that a remand is unnecessary, because, even assuming that the Veteran's debt is valid, a waiver should be granted.  The fact that there is a question as to whether this is a misdemeanor (or not) only supports the waiver.  

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R.  §§ 1.962, 1.963 (2011). 

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2010); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Initially, the Board must consider whether there was any evidence of fraud, misrepresentation, or bad faith on the Veteran's part.  See 38 U.S.C.A. § 5302(c).  Here, there is no indication in the record that the Veteran committed fraud or intentionally misrepresented facts.  He has made seemingly credible statements that he had no knowledge of the outstanding warrant or the governing regulations regarding reduction of benefits in the case of a veteran convicted of a felony.  Further, there is no indication the Veteran was being deceptive or purposely seeking an unfair advantage knowing that it would result in a loss to the government.  See 38 C.F.R.  § 1.965(b) (2011).  The Veteran was entitled to this compensation due to his service connected disability. 

The Board must next address the equitable considerations in this case.  As an initial matter, the Board notes that the Veteran is certainly at fault for failing to comply with the terms of his probation by paying restitution, and even assuming his assertions that he was unaware of his obligations are true, this ignorance does not excuse his failure to pay his debt to society.  However, the Board also finds that the Veteran is not solely at fault in the creation of the overpayment.  The record reflects that the Hall County Sheriff's Office issued the felony warrant in June 1997, but VA did not take any action to suspend the Veteran's benefits until November 2006, almost a decade after the warrant was first issued.  Whether local law enforcement failed to publish the warrant on a national basis or the VA failed to timely act on the information is unclear.  Regardless, if VA had taken action sooner, the extent of the Veteran's indebtedness could have been greatly minimized or avoided altogether.  

Additionally, collection of the debt is likely to result in hardship to the Veteran.  As the Board has noted, the Veteran is severely disabled and has difficulty caring for himself.  He requires that assistance of others to help with many of his daily activities.  He has no other source of income other than VA and Social Security benefits and is clearly unable to work to supplement his income to repay his debt.  Collection of the debt would defeat the purpose of the benefits, which is to compensate and ensure the health and welfare of disabled veterans.  

While the Board in no way condones the Veteran's failure to comply with the terms of his probation (which he has now done, paying the debt in full), forcing a severely disabled veteran of limited means to repay almost $168,000 in compensation benefits, particularly when VA failed to timely enforce the provisions of the fugitive felon regulation, allowing the Veteran's debt to accumulate, would be against equity and good conscience.  

Accordingly, the Board finds that the Veteran is entitled to a waiver of the assessed overpayment.  


ORDER

Waiver of recovery of the Veteran's debt in the amount of $167,595.78 is granted.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


